Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito (USPN 9,573,618).

Ito discloses a ball screw device comprising: a threaded shaft (62) having a first spiral groove (36) provided on an outer periphery of the threaded shaft; a nut  (21) including a nut body (at 21, see Fig. 3) having a second spiral groove (22) provided on an inner periphery of the nut body; 
and a plurality of balls (41) disposed on a rolling raceway provided between the first spiral groove and the second spiral groove, wherein: the nut body includes a central tubular portion (see Figs. 3-4) having a tubular shape, the central tubular portion having a through-hole (32) extending axially and an end surface (23) facing axially, the balls being passed through the through-hole, and the through-hole being opened on the end surface, and an end tubular portion (24/25/26) having a tubular shape, 
the end tubular portion being provided to surround the end surface from an outer peripheral side of the end surface and to extend axially from the central tubular portion; and the nut further includes a circulation member (2) provided on an inner peripheral side of the end tubular portion such that the circulation member is in contact with the end surface, the circulation member including a passage (11/17) via which the through-hole is connected to the rolling raceway, and a snap ring (42) fitted to a circumferential groove provided on an inner periphery of the end tubular portion, the snap ring being configured to fix the circulation member in a manner such that the circulation member is sandwiched between the snap ring and the end surface; wherein the circulation member is constituted by a plurality (3, 4) of resin (Column 4, lines 63-64) molded (Product-by-Process) components into which the circulation member is axially dividable (3 and 4 can be taken apart, and are therefore considered to be “axially dividable” as the term is sufficiently broad to include the structure of Ito).
MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Claim 2 is anticipated by Ito.  The process by which the resin circulation member is made is not a patentable distinction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (USPN 9,573,618). in view of  Sato et al. (US 2021/0071722 A1).
Ito discloses 3 the claimed invention, except for wherein the snap ring is a bevel-shaped snap ring.
Sato discloses the use of a bevel-shaped snap ring (74) for pressing a power transmission component into a housing.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the snap ring of Ito to be a bevel-shaped snap ring, in order to reliably lock the circulation member to the nut. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (USPN 9,573,618) in view of Koyagi et al. (US 2015/0027258).
Ito discloses the claimed invention except for wherein an axial end surface of the end tubular portion serves as a load transmission surface via which an axial thrust of the nut is transmitted to a to-be-moved member.
It is known in the art of ball screw actuators that either the screw or the nut can be the linearly displaceable member to transfer the load. In the case of Ito, the screw transfers the load rather than the nut. However, the selection of the load transfer configuration suitable for a given intended use is within the level of ordinary skill in the art.
Koyagi discloses a ball nut having an end tubular portion (27) having  a axial end surface (29) of the nut serving as a load transmission surface.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ito to have the axial end surface of the end tubular portion be a load transmission surface, in order to allow the device to be used as a brake actuator, as taught in Koyagi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658